Title: Exchanges with Anne-Louise Boivin d’Hardancourt Brillon de Jouy: Six Letters circa July 27, 1778
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt,Franklin, Benjamin
To: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt,Franklin, Benjamin


As is often the case with the Doctor’s much-admired neighbor in Passy, chronology hangs on tenuous clues. Franklin, who sometimes showed irritation toward people who did not date their letters, slipped into that habit himself when addressing her. In this instance, where a number of documents obviously belong together, only one of them provides a month and a day, July 27, but no year. We have opted for 1778. Whereas July, 1777, seems too early in their acquaintance for such frivolous banter, anything later than 1778 would be too late, since after September of that year their roles as father and daughter had been solidly established.
For all the tender jesting, these letters reveal a relationship in crisis. The man is demanding what the woman is not willing to yield. The woman demands an emotional monopoly that the man, under the circumstances, is not ready to grant. Some four years later, Franklin will evoke the longing he had felt for her, calling it “une jolie Passion.” That longing, to the best of our knowledge, remained unfulfilled.
The first two exchanges of letters seem perfectly in place from a psychological point of view, setting the stage, as they do, for the exchange that follows. There is a possibility, however, that the second pair belongs to a later period. Franklin’s copy of his letter (IV) may have been made on a letterpress, an instrument that was not in use before 1780. We have decided to print them here, anyway, on the assumption that this correspondence was such a jeu d’esprit, with many hands and translators taking part, that an early letter may well have been translated and copied on the letterpress at a later date.
 
I.
ce jeudi matin
Vous m’avés délaissée hiér mon chér papa, et pendant ce tems la, je m’occupois de vous, et de vos plaisirs; je demandois les livres que vous avés désiré et que je vous envoye; toute la bibliothéque de mr. du Bospin est a votre sérvice, il est de mes amis: je ne vous vérrai donc que samedi? Vous vous passés donc aisaiment de moi un mércredi? Et vous dirés aprés cela, je vous aime furieusement, trop: moi mon bon papa qui ne vous aime pas furieusement—mais trés tendrement, pas, trop; je vous aime assés pour éstre fâché de ne vous pas voir toutes les fois qu’il m’est, ou a vous possible de le faire; qui aime le plus, et le mieux de nous deux? Jugés cela mon bon ami non en homme intéréssé dans cétte affaire, mais en homme juste, en docteur Franklin.
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
 
II.
J’ai été bien mortifié hier au soir de n’avoir pas pû me rendre chez ma chere Amie. J’avois une Visitation qui à durée jusqu’à onze heures.
Bien des Remerciements pour votre soin obligeante en me procurant ces livres. Je les retournera bientôt en bon ordre. Je suis bien obligé aussi à M. de Bospin.
C’est vrai que j’ai souvent dit que je vous aime trop, et j’ai dit la verité. Jugez vous, après une Comparaison que je va faire, qui de nous deux aime le plus. Si je demande d’un Ami, J’ai besoin de vos Chevaux pour faire une Voyage, pretez les à moi; et si il repond, je serois bien aise de vous obliger, mais je crains qu’ils seront gatées par cette Voyage et je ne peux pas me resoudre de les preter à personne;—ne dois-je pas conclurre que cet homme aime ses chevaux plus qu’il ne m’aime? Et si dans le meme Cas je voudroit volontairement hazarder mes chevaux en les pretant a lui, n’est il pas clair que je l’aime plus que je n’aime mes chevaux, et aussi plus qu’il m’aime. Vous sçavez que je suis pret a sacrifier mes beaux et grands chevaux.
 
III.
Sçavés vous mon bon papa que vous m’avés joué un mauvais tour, vous demandés votre voiture a huit heures, et a sept et demie vous vous envollés pour me punir de m’estre énnuyée a promener des dames, tandis que je me serois amusée a rester avec vous; le grand voisin aussi nigaud que le grand cousin n’a pas eu l’ésprit de vous offrir des dames de bois en m’attendant, je suis remonté, je me suis mise en colére, j’ai juré contre les dames, contre le voisin, contre vous contre tout le monde, contre moi, contre tout ce qui m’a privé du plaisir d’estre avéc vous que j’aime du fond de mon coeur. Une autre fois songés que c’est un gros péché de causer du mal a son prochain et restés jusqu’à huit, neuf, ou dix heures.
 
Notation: Madame Brillon
 
IV.
  [Vendredi matin]
  2  Vous aviez tort, ma chere Amie, de vous mettre en colere et de jurer contre tout le monde pour ce que je m’ai oté une demieheure plutôt qu’á mon ordinaire. Une demie-heure avec un Viellard qui ne peut pas en faire la meilleur Usage, est une très petite chose, et on ne doit pas se mettre en colere pour des petites choses. Sammedi au soir, je resterai jusques vous souhaiterez ma depart, et malgré votre politesse usuelle en phrase de mots, je sçaurai le tems par votre refus d’un Baiser.


  1  J’avois été debout Mecredi Matin a quatre heures, je n’avois pas fait mon post-scriptum, j’avois travaillé beaucoup, j’avois diné à Paris, et j’étois très fatigué, et fort disposé à dormir après votre descente dans le Jardin, et je commençois à le faire sur le banc pendant qu’on parloit à moi. Ainsi je le trouvois plus decent de me retirer: et je m’etois couché devant huit heures. Il faut donc pardonner le grand Voisin et tous les autres et avouer que
 
V.
ce 25 a passy
Vous me demandés la liste de vos péchés mon chér papa; elle seroit si longue, que je n’ose entreprendre ce grand ouvrage; vous n’en faittes pourtant qu’un; mais il a tant de branches, il se répétte si souvent, qu’il faudroit des calculs infinis pour en trouvér le nombre juste; et vous voulés aprés cela que je vous pardonne, moi qui suis votre diréctrice: si j’etois homme, c’est tout ce que je pourrois faire; mais je ne puis en vérité suivant ma consçience, et mon intérest surtout, tolérér le systéme dangereux “que l’amitié qu’on a pour les fémmes, est divisible a l’infini.” C’est ce que vous cherchés a prouvér tous les jours mon chér papa, et ce dont je ne m’accomoderai jamais: mon coeur capable d’aimér beaucoup a choisi peu d’objéts pour reposér sa tendrésse; elle les a bien choisi, vous éstes a la teste: en éparpillant votre amitié comme vous faittes mon amitié ne diminuera pas, mais j’essayerai d’estre un peu plus sévére sur vos fauttes que par le passé, pour voir si je rattraperai par la une partie de ce que je crois devoir m’appartenir pour prix du sentiment que j’ai pour vous; voila mon sistéme a moi; guérre ouvérte la dessus je ne vous passerai plus rien. J’y suis décidé, oui tout aussi décidé qu’a vous aimér toujours: j’ai l’honneur d’éstre mon chér papa: Votre trés humble et trés obéissante sérvante
D’hardancourt Brillon
 
Addressed: A Monsieur / Monsieur Benjamin Franklin / A Passy
 
VI.
Passy, July 27
What a difference, my dear Friend, between you and me! You find my Faults so many as to be innumerable, while I can see but one in you; and perhaps that is the Fault of my Spectacles. The Fault I mean is that kind of Covetousness, by which you would engross all my Affection, and permit me none for the other amiable Ladies of your Country. You seem to imagine that it cannot be divided without being diminish’d: In which you mistake the nature of the Thing and forget the Situation in which you have plac’d and hold me. You renounce and exclude arbitrarily every thing corporal from our Amour, except such a merely civil Embrace now and then as you would permit to a country Cousin; what is there then remaining that I may not afford to others without a Diminution of what belongs to you? The Operations of the Mind, Esteem, Admiration, Respect, and even Affection for one Object, may be multiply’d as more Objects that merit them present themselves, and yet remain the same to the first, which therefore has no room to complain of Injury. They are in their Nature as divisible as the sweet Sounds of the Forte Piano produc’d by your exquisite Skill: Twenty People may receive the same Pleasure from them, without lessening that which you kindly intend for me; and I might as reasonably require of your Friendship, that they should reach and delight no Ears but mine.
You see by this time how unjust you are in your Demands, and in the open War you declare against me if I do not comply with them. Indeed it is I that have the most Reason to complain. My poor little Boy, whom you ought methinks to have cherish’d, instead of being fat and Jolly like those in your elegant Drawings, is meagre and starv’d almost to death for want of the Substantial Nourishment which you his Mother inhumanly deny him, and yet would now clip his little Wings to prevent his seeking it elsewhere!
I fancy we shall neither of us get any thing by this War, and therefore as feeling my self the Weakest, I will do what indeed ought always to be done by the Wisest, be first in making the Propositions for Peace. That a Peace may be lasting, the Articles of the Treaty should be regulated upon the Principles of the most perfect Equity and Reciprocity. In this View I have drawn up and offer the following, viz.
Article 1.
  There shall be eternal Peace, Friendship and Love, between Madame B. and Mr. F.
  Article 2.
  In order to maintain the same inviolably, Made. B. on her Part stipulates and agrees, that Mr. F. shall come to her whenever she sends for him.

  Art. 3.
  That he shall stay with her as long as she pleases.
  Art. 4.
  That when he is with her, he shall be obliged to drink Tea, play Chess, hear Musick; or do any other thing that she requires of him.
  Art. 5.
  And that he shall love no other Woman but herself.
  Art. 6.
  And the said Mr. F. in his part stipulates and agrees, that he will go away from M. B.’s whenever he pleases.
  Art. 7.
  That he will stay away as long as he please.
  Art. 8.
  That when he is with her he will do what he pleases.
  Art. 9.
  And that he will love any other Woman as far as he finds her amiable.
Let me know what you think of these Preliminaries. To me they seem to express the true Meaning and Intention of each Party more plainly than most Treaties. I shall insist pretty strongly on the eighth Article, tho’ without much Hope of your Consent to it; and on the ninth also, tho I despair of ever finding any other Woman that I could love with equal Tenderness: being ever, my dear dear Friend, Yours most sincerely
BF
